The opinion of the court was delivered by
Burch, J.:
In a petition for rehearing, defendant asserts the decision of this court heretofore- rendered transgresses rights guaranteed to defendant by provisions of the constitution of the United States. What.this court did was to review a judgment of the district court of Shawnee county. The judgment of the district court was based on an interpretation of the statutes of this state. The district court had no constitutional question before it for consideration, and decided no such question. The appeal brought no constitutional question to this court for consideration. This court has not considered or decided any constitutional question, and a statement in the petition for rehearing that this court raised a constitutional question for the first time “in its opinion” has no fact foundation upon which to rest.
The petition for rehearing, except the portions which relate or supposedly relate to constitutional questions, has been duly considered. Upon such consideration, the judgment of this court affirming the judgment of the district court is adhered to,